 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     ANTHONY FESTA,
11                                                         Case No.: 2:17-cv-00850-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13
     NEVADA DEPARTMENT OF
14   CORRECTIONS, et al.,
15          Defendant(s).
16         In light of the recusal of Mediator Nussbaum, the Court VACATES the inmate early
17 mediation conference set for April 19, 2019. In lieu of a formal mediation, Plaintiff and defense
18 counsel are encouraged to confer on the potential for settlement. No later than May 24, 2019, the
19 Attorney General’s Office shall file the report form applicable to informal settlement discussions.
20 See Docket No. 59 at 24-25. The stay of this case shall extend through the date that the above
21 form is filed.
22         IT IS SO ORDERED.
23         Dated: April 10, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
